Citation Nr: 1504713	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  10-33 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied entitlement to service connection for PTSD.  The RO subsequently issued a statement of the case, in July 2010, which denied service connection for an acquired psychiatric disorder.

The Veteran initially submitted a claim for entitlement to service connection for depression and PTSD.  The Board notes that, particularly with respect to psychiatric disorders, a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009).  In light of Clemons, the Board has recharacterized the issue, as reflected on the title page, to include a claim of entitlement to service connection for an acquired psychiatric disorder.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include PTSD, dysthymic disorder, depression with psychosis, and alcohol dependence, did not manifest in service or within one year of separation, and is not otherwise related to service.

2.  A personality disorder was manifest during service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, dysthymic disorder, depression with psychosis, and alcohol dependence, was not incurred in or aggravated by service, and is not presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 4.9, 4.125 (2014).

2.  A personality disorder is not a disease or injury within the meaning of the law providing compensation.  38 C.F.R. §§ 3.303, 4.9 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The duty to notify in this case was satisfied by an August 2007 letter sent to the Veteran prior to adjudication by the RO, and by an October 2008 letter notifying him of the RO's rating decision.  The Veteran's claim was last adjudicated in July 2010, following which the Veteran was notified with a letter and a copy of the statement of the case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Service treatment records, service personnel records, post-service VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with his claim.  In addition, VA requested records pertaining to the Veteran from the Social Security Administration, and such records were determined to be unavailable, as documented in a September 2010 formal finding that is of record.  Lastly, multiple VA psychiatric evaluations have been performed, most recently in June 2010, and no additional medical examination is required.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has not identified any other outstanding records that are pertinent to the issue herein decided.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends that he has an acquired psychiatric disorder, specifically to include PTSD and depression, that is related to service.  For the reasons that follow, the Board finds that service connection is not warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including psychoses, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV).

A personality disorder is not a disease or injury within the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  38 U.S.C.A. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran specifically avers that he is entitled to service connection for PTSD and depression based on traumatic events he experienced in service.  Because the most probative evidence establishes, first, that he does not meet the applicable criteria for a diagnosis of PTSD, and second, that his acquired psychiatric disorders are not attributable to service, the Board finds that service connection is not warranted.

The Veteran has asserted multiple instances of in-service trauma, arguing that such incidents are the cause of his current psychiatric problems.  For example, in a September 2007 statement, he asserted that he was beaten repeatedly by his drill instructors during basic training.  Specifically, he claimed that his duty officer would make him get into a pushup position while placing a bayonet under his stomach, and that his instructors would then beat the Veteran with a cartridge belt.  He stated that these beatings would occur two or three times per week.  The Veteran also claimed that once, during shooting exercises, a drill instructor kicked him in the ribs, held his face against the rear receiver of his M-14, and fired off several rounds, giving the Veteran a black eye and causing his ears to "ring all day."  Lastly, the Veteran averred that a fellow trainee caught spinal meningitis and died during training, and that as a consequence his platoon was quarantined for 30 days.  During this time, the Veteran stated that he believed he would not make it out of training alive.

Service treatment records reveal that the Veteran complained of feeling anxious and nervous on multiple occasions.  In his April 1969 induction questionnaire, the Veteran stated that he had a history of depression.  (The April 1969 induction examination revealed normal psychiatric findings.)  In August 1970, he was seen for a slight anxiety reaction.  In November 1970, he reported feeling "nervous" and expressed a desire to be discharged from the Marines because he "couldn't take it any longer."  At that time, the examiner noted that the Veteran was drinking a fifth of rum or wine every day.  In December 1970, during a mental health consult, the Veteran reported feeling nervous for the past 5 or 6 months, which he attributed to being away from home for an extended period of time and not being able to help his family.  After reviewing the Veteran's symptoms and history, the examiner noted no evidence of psychosis, organic brain damage, or incapacitating neurosis.  In addition, although the Veteran displayed a sense of hostility toward authority and a tendency to withdraw from social contacts, his symptoms did not, in the examiner's opinion, reflect a "hardened character disorder."  The Veteran was diagnosed with a depressive reaction manifested by anxiety, largely on a situational basis-a diagnosis which the examiner noted did not constitute a psychiatric impairment.  In June 1971, the Veteran requested psychiatric treatment, stating that he felt "depressed."  His November 1971 separation examination revealed a normal psychiatric evaluation.  Service personnel records revealed that the Veteran had several disciplinary offenses which resulted in reduction in rank, including possession of alcohol, disobedience, and being absent without leave.

From February 1996 to July 2007, the Veteran was treated at the Indianapolis VAMC for various health problems, including mental health issues.  During this period, health care professionals diagnosed the Veteran with alcohol dependence, personality disorder (not otherwise specified), dysthymia, adjustment reaction, and depression with psychosis.  At no time was the Veteran diagnosed with PTSD, and no PTSD symptoms were noted.  The Veteran reported being homeless and incarcerated at various points during this period.

The Veteran filed his claim for disability benefits in May 2007, and in September 2008, he underwent a VA mental health evaluation.  During the examination, the examiner discussed the Veteran's history of psychiatric treatment.  The examiner also discussed the Veteran's pre-service history, legal problems, past alcohol use (the Veteran claimed to have stopped using alcohol), and in-service disciplinary history.  Upon examination, the Veteran was cooperative, friendly, and relaxed, although his affect was constricted and his mood anxious.  He reported having trouble sleeping, with nightmares a few times a month.  Suicidal ideation was noted, and the Veteran reported auditory hallucinations on a daily basis, stating that he saw "flashes" outside of his visual range.  The examiner noted that the Veteran was orientated as to time and place, and his thought process was unremarkable.  He denied missing work due to psychiatric symptoms.

With respect to PTSD-specific symptomatology, the examiner noted that the Veteran experienced "sadness and depression" on a regular basis, observing that he "does have difficulty in several areas of psychosocial functioning."  However, the examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  In support of this conclusion, the examiner first discussed the Veteran's alleged in-service stressors (as noted above), finding that none of the claimed stressors were "traumatic stressors" as defined by the DSM-IV.  The examiner further noted that, prior to service, the Veteran was physically abused by his mother, expelled from school, had problems with alcohol, and was involved in criminal incidents.  During service, the Veteran was disciplined for incidents involving alcohol and marijuana abuse, being AWOL, and having verbal altercations with supervisors.  Furthermore, since his discharge, the Veteran had numerous run-ins with the legal system, including serving time in prison for armed robbery and assaulting his stepbrother.  Also relevant was the fact that the Veteran's post-service VA treatment for mental health issues did not mention PTSD symptoms or PTSD diagnoses.  Based on the symptoms and the Veteran's history, the examiner opined that the Veteran's psychiatric disturbances were not due to PTSD and were instead due to "long-standing personality features."

In June 2010, the Veteran underwent another VA mental health examination.  In his report, the VA examiner discussed the Veteran's pre- and post-service history, including his legal history, family relationships, and history of psychiatric treatment.  Among other things, the examiner noted that the Veteran was abused as a child, had problems with alcohol (although was now in full remission), and that he had been incarcerated for crimes committed after his discharge from service.  Upon examination, the Veteran was clean and neatly groomed, and he was cooperative with clear speech and unremarkable psychomotor activity.  His affect was constricted and his mood was depressed.  He reported being easily distracted and was unable to complete a mental calculation task or spell a word backwards.  He also reported having trouble sleeping, but denied having hallucinations, delusions, or panic attacks.  The examiner noted that the Veteran was orientated as to time and place, and his thought process was unremarkable.  Suicidal ideation was noted, and impulse control was fair, with no episodes of violence.

The examiner further noted that the Veteran exhibited severe symptoms of depression, including feelings of pessimism, self-blame, and loss of self-esteem.  In addition, the Veteran experienced a loss of interest and pleasure in activities he previously enjoyed, and complained of vegetative symptoms such as restlessness, irritability, loss of energy, fatigue, and difficulty concentrating.  In conclusion, the examiner diagnosed the Veteran with dysthymic disorder, alcohol dependence in full sustained remission, and a personality disorder (not otherwise specified).  No diagnosis of PTSD was provided.

At the outset, after weighing the evidence, the Board finds that the September 2008 and June 2010 VA psychiatric evaluations finding no current diagnosis of PTSD are entitled to substantial probative weight, as both opinions are based on an in-depth clinical examination and an accurate review of the Veteran's social and medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the Board considers medical evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions).  Notably, both VA medical opinions considered the Veteran's complaints of traumatic events in service, with the September 2008 examination, in particular, reporting word for word the Veteran's August 2007 statements relating to in-service trauma.  Most significantly, the September 2008 opinion specifically addressed the question of PTSD, concluding that the Veteran's symptoms did not rise to the level of a diagnosis in accordance with DSM-IV criteria.

Moreover, there is no contrary evidence of record supporting a diagnosis of PTSD in conformance with DSM-IV criteria.  To that end, the Board has considered the lay evidence of record, including numerous statements made by the Veteran indicating that he has PTSD that is related to in-service trauma.  With respect to these statements, the Board notes that complex medical questions such as the etiology of a psychiatric disorder are generally the province of a medical professional, and thus the Veteran's testimony is not competent to establish either a PTSD diagnosis or a nexus between PTSD and service.  See Clemons, 23 Vet. App. at 6; Layno, 6 Vet. App. at 470.  As the Veteran has not alleged that he has ever received a PTSD diagnosis, see Jandreau, 492 F.3d at 1377, there is simply no competent evidence supporting such a diagnosis.  Thus, the weight of the evidence is against a current diagnosis in conformance with VA requirements, and service connection is not warranted for PTSD.

The weight of the evidence is also against entitlement to service connection for an acquired psychiatric disorder other than PTSD.

As an initial matter, with regard to the Veteran's personality disorder, first noted during service and confirmed in subsequent VA evaluations, the Board reiterates that such a condition is not a disease or injury pursuant to applicable VA compensation regulations.  See 38 C.F.R. §§ 3.303(c), 4.9.  During service he was also noted to have problems that were considered to be situational and expected to resolve.  Such manifestations were acute, resolved, and were not indicative of chronic disability.

Furthermore, in light of the Veteran's diagnosis of alcohol dependence, the Board notes that statutes and VA regulations provide that no compensation shall be paid if a disability is the result of a veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997).  The law also precludes compensation for primary alcohol abuse disabilities, and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Thus, in order for service connection to be granted for alcohol dependence, it must be established as secondary to, or a component of, a service-connected disability.  However, for the reasons stated below, the Veteran's psychiatric disorder is not a service-connected disability, and a direct service connection theory is legally precluded.  As such, service connection for alcohol dependence must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

As with PTSD, the Board finds the September 2008 and June 2010 VA examination reports to be substantially probative on the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, as both opinions are based on a clinical examination and an accurate discussion of the Veteran's history.

The June 2010 VA examiner, after providing a thorough rationale, attributes the Veteran's symptoms to a personality disorder while also finding that such symptoms were not related to service.  In reaching this conclusion, the examiner discussed the Veteran's in-service mental health complaints, particularly the December 1970 mental health consultation, noting that the Veteran was diagnosed with a depressive reaction manifested by anxiety in service and that his symptoms were attributable to stressful circumstances associated with his assignment to a naval base in Hawaii.  The examiner explained that, because these symptoms "were considered situational, they would be expected to resolve within several months after he was removed from the stressful experience."  (The Veteran's November 1971 separation examination indicated normal psychiatric findings.)  In addition, the examiner noted that the Veteran was diagnosed with passive-aggressive personality disorder which was "influenced by abuse and neglect during childhood" and manifested in the form of legal and disciplinary problems.  The examiner noted the Veteran's post-service history of substance abuse, unemployment, homelessness, and incarceration, which was consistent with a personality disorder.  In sum, the examiner opined that the Veteran's "current dysthymic disorder is considered to be a residual of his history of multiple psychosocial problems and not directly related to his military service."

The September 2008 VA examiner also opined that the Veteran's psychiatric symptoms (which the examiner characterized as dysthymia with a personality disorder) could be attributed to his "long-standing personality features."  In support of this conclusion, the examiner discussed the Veteran's problematic pre-service and post-service history, as discussed in detail above, concluding that his history indicated personality problems and not a disorder incurred in or aggravated by service.

Lastly, the December 1970 in-service psychiatric evaluation establishes that the Veteran did not incur an acquired psychiatric disorder during service.  After providing a detailed summary of the Veteran's symptoms and history, the VA examiner concluded that there was no evidence of psychosis, organic brain damage, or incapacitating neurosis at that time, instead noting a depressive reaction manifested by anxiety that was situational in nature.  Notably, the examiner opined that the Veteran's symptomatology did not constitute a psychiatric impairment.  The Board finds this evidence probative.

As with his PTSD claim, the only contrary evidence suggesting that an acquired psychiatric disorder is related to service is the Veteran's own lay statements asserting a nexus.  In this regard, the Board notes that complex medical questions such as the etiology of psychiatric disorders are generally the province of a medical professional, and thus the Veteran's testimony in this regard is not competent to establish a nexus to service.  See Clemons, 23 Vet. App. at 6; Layno, 6 Vet. App. at 470.

The Board also notes that psychosis, a chronic condition, has been identified in the Veteran's medical records.  In this regard, the Board reiterates that the Veteran bears the burden to establish all elements of a claim.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (Fed. Cir. 2009).  To that end, the Veteran has not alleged, and the evidence does not suggest, that psychosis manifested within a year of separation.  As such, the chronic disease presumptions of 38 U.S.C.A. §§ 1112, 1113 and 38 C.F.R. §§ 3.307, 3.309 do not apply.  The Veteran has not alleged any other theory of entitlement to service connection for an acquired psychiatric disorder.

After weighing all the evidence, the Board finds the preponderance of the evidence is against the claim discussed above, and the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


